Case 4:20-mj-00474-N/A-DTF Document1 Filed 07/29/20 Page 1 of1

 

 

 

CRIMINAL COMPLAINT
(Electronically Submitied)
. . DISTRICT of ARIZONA
United States District Court °
United States of America DOCKET NO,
vy.
Rigoberto Roblero-Mejia 7
YOB: 1977: Citizen of Mexico MAGISTRATES CASE NO.

 
  

 

 

 

Ds a 2

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(2)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 28, 2020, at or near Naco, in the District of Arizona, Rigoberto Roblero-Mejia, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed:
from the United States through El Paso, Texas on October 22, 2007, and without obtaining the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b)(2), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST FHE ACCUSED:

Rigoberto Roblero-Mejia is a citizen of Mexico, On October 22, 2007, Rigoberto Roblero-Mejia was lawfully
denied admission, excluded, deported and removed from the United States through El Paso, Texas. On July 28, 2020,
agents found Rigeberto Roblero-Mejia in the United States at or near Naco, Arizona, without the proper immigration
documents. Rigoberto Roblero-Mejia did not obtain the express consent of the Attorney General or the Secretary
of the Department of Homeland Security to re-apply for admission to the United States.

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

 

 

true and correct to the best of my knowledge. -
LMG2/AJC
AUTHORIZED AUSA /s/Liza Granaff

OFFICIAL TITLE
Border Patrol Agent
Andrew J. Carpenter

 

Sworn by telephone _x

SIGNATURE OF MAGIS f JUDGE” DATE
“6 eT July 29, 2020

See Federal rules of Criminal Procedure Rutes 3, 4.1, and 54

 

 

 

 
